United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-20986
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

AMIN ALI NAZARALLY, also known as Antonio Villareal

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:06-CR-35-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Amin Ali Nazarally appeals his guilty-plea conviction and 57-month
sentence for illegal reentry, in violation of 8 U.S.C. § 1326. He argues that his
sentence is unreasonable as a matter of law because this court’s use of a
presumption of reasonableness for sentences imposed within the properly
calculated guidelines range effectively reinstates the mandatory guidelines
regime struck down in United States v. Booker, 543 U.S. 220 (2005). He concedes



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-20986

that the argument is foreclosed by circuit precedent, but he raises it to preserve
it for further review. The argument fails as the Supreme Court has since
affirmed the use of a presumption of reasonableness. Rita v. United States,
127 S. Ct. 2456, 2462-66 (2007).
      Nazarally’s constitutional challenge to § 1326(b) is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).           Although
Nazarally contends that Almendarez-Torres was incorrectly decided and that a
majority of the Supreme Court would overrule Almendarez-Torres in light of
Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such
arguments on the basis that Almendarez-Torres remains binding. See United
States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005); see also Rangel-Reyes
v. United States, 126 S. Ct. 2873 (2006); United States v. Pineda-Arrellano, 2007
U.S. App. LEXIS 16925 (5th Cir. July 17, 2007). Nazarally properly concedes
that his argument is foreclosed in light of Almendarez-Torres and circuit
precedent, but he raises it here to preserve it for further review.
      AFFIRMED.




                                        2